Citation Nr: 1537858	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  06-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis, to include an effective date prior to December 13, 2011 for a separate 10 percent disability rating for instability of the right knee.
 
2. Entitlement to service connection for a left knee disability, to include as secondary to right knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from January 1991 to April 1991, including service in the Persian Gulf, with additional periods of military reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for left knee disability, and in October 2008 by the RO in Houston, Texas, which continued a 10 percent disability rating for right knee chondromalacia patella.

This matter was previously before the Board in May 2010, when it was remanded for further development.  It then came before the Board in April 2011, when the claim of service connection for the left knee was denied.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) which in December 2014 issued a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

On remand, the Board determined that the Veteran had filed a request for a hearing and issued another remand in September 2014 to allow the opportunity for a hearing to be held.  In November 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  Previous Board hearings were held on this matter by VLJs who have since retired.  Transcripts of those hearings are also in the claims file.

The April 2011 Board decision also included a remand of the claim for increased disability rating for the right knee.  A January 2012 rating decision awarded a separate disability rating for instability of the right knee, effective December 13, 2011, while a simultaneous supplemental statement of the case continued the 10 percent disability rating for chondromalacia patella.  Based on the Veteran's statement of appeal of in January 2012 indicating dissatisfaction with the assigned ratings, the issue before the Board today encompasses all assigned disability ratings for the right knee. 

The Board acknowledges that the issue of entitlement to an increased disability rating for right wrist disability, to include entitlement to a separate compensable rating based on limitation of motion due to arthritis, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This case was again before the Board in January 2015, when it was remanded for additional VA examinations and opinions.  While the examinations were obtained in April 2015, the opinions did not address all of the questions set forth in the remand.  Therefore, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the Board regrets that a decision in this matter is once again delayed, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The previous remand included specific instructions and questions for the examiner with respect to the issues on appeal.  While the opinions obtained in April 2015 were thorough and supported by clear rationale as to the items that were addressed, not all of the aspects of the claims were addressed and therefore further clarification is necessary.  If possible, the clarification should be obtained from the examiner of record, and the question of any additional physical examination of the Veteran should be left to the examiner's discretion.

With respect to the right knee disability, the April 2015 VA examiner indicated that the Veteran did not report any current or recent flare-ups of symptoms that affected his functioning.  Therefore, there was no need to address the issued posed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011), as to the current disability picture.  However, because of the length of time the claim has been on appeal, the question of additional limitations due to flare-ups must be addressed for any and all earlier periods, because the Veteran reported flare-ups at the December 2011 VA examination.  The examiner should, to the best of his ability, provide an estimation of any additional functional limitations during any period in which the Veteran reported experiencing flare-ups.  If the examiner is unable to estimate the additional functional limitation during any period of flare-up, he or she should provide an explanation as to why this is so.

With respect to the Veteran's left knee disability, the April 2015 VA examiner provided a thoughtful explanation as to why the service-connected right knee disability did not cause the current left knee disability.  However, the opinion did not explicitly address whether the right knee disability has resulted in any aggravation (permanent worsening beyond the normal course of the condition) of the left knee disability.  The Court has held that such an opinion should be clearly articulated and cannot be inferred from language such as "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion, if possible from the April 2015 VA examiner of record, with respect to the Veteran's right knee disability.  Specifically, the opinion should address the question of additional limitations due to flare-ups (as described in Mitchell) for any and all earlier periods, with particular emphasis on the time period preceding the December 2011 VA examination.  The examiner should, to the best of his ability, provide an estimation of any additional functional limitations during any period in which the Veteran reported experiencing flare-ups.  If the examiner is unable to estimate the additional functional limitation during any period of flare-up, he or she should provide an explanation as to why this is so.
If the April 2015 VA examiner of record is unavailable or unable to provide the addendum opinion, such opinion should be obtained from a similarly qualified provider.
2. Obtain an addendum opinion, if possible from the April 2015 VA examiner of record, with respect to the Veteran's left knee disability.  Specifically, the opinion should explicitly address the question of whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's left knee disability was aggravated (permanently worsened beyond the expected course of the condition) as a result of the Veteran's right knee disability.  In so doing, the examiner should expressly comment on the opinions offered by Dr. B.T. (July 2014) and Dr. C.J. (December 2006).
Further, if aggravation is found, the examiner must provide a description of the condition of the Veteran's left knee prior to such aggravation (a baseline) in order to allow VA to assess the extent of such aggravation. If the examiner is unable to provide such data, a complete rationale as to why the information cannot be provided should be given.
If the April 2015 VA examiner of record is unavailable or unable to provide the addendum opinion, such opinion should be obtained from a similarly qualified provider.
3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




